Exhibit 10.8

SPLIT-OFF AGREEMENT

This SPLIT-OFF AGREEMENT, dated as of February 12, 2016 (this “Agreement”), is
entered into by and among (i) Atrinsic, Inc., a Delaware corporation (the
“Seller”), and (ii) Quintel Holdings, Inc. (“Buyer”), a Nevada company.

RECITALS:

WHEREAS, prior to the execution of this Agreement, Seller, Protagenic
Therapeutics, Inc., a Delaware corporation (“PrivateCo”), and a newly-formed
wholly-owned subsidiary of Seller, Protagenic Acquisition Corp. (“Acquisition
Sub”) entered into an Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) pursuant to which Acquisition Sub will merge with and into
PrivateCo with PrivateCo remaining as the surviving entity (the “Merger”); and
the equity holders of PrivateCo will receive securities of Seller in exchange
for their equity interests in PrivateCo;

WHEREAS, the execution and delivery of this Agreement is required by PrivateCo
as a condition to its execution of the Merger Agreement, and the consummation of
the assignment, assumption, purchase and sale transactions contemplated by this
Agreement is also a condition to the completion of the Merger pursuant to the
Merger Agreement, and Seller has represented to PrivateCo in the Merger
Agreement that the transactions contemplated by this Agreement will be
consummated contemporaneously with the closing of the Merger, and PrivateCo
relied on such representation in entering into the Merger Agreement;

WHEREAS, Buyer desires to purchase all of the equity securities (the
“Interests”) held by Seller in the entities set out in Exhibit A (the
“Subsidiaries”) from Seller, on the terms and subject to the conditions
specified in this Agreement;

WHEREAS, in exchange for the purchase of the Interests by Buyer, Buyer agrees to
assume the Assigned Liabilities (as defined herein);

WHEREAS, Seller currently owns all of the Interests of the Subsidiaries; and

WHEREAS, Seller desires to sell and transfer the Interests to Buyer, on the
terms and subject to the conditions specified in this Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

I. INTEREST PURCHASE AND ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND
LIABILITIES.

Subject to the terms and conditions provided below:

 

1



--------------------------------------------------------------------------------

1.1 Purchase and Sale of Interests. For $1.00 and other good and valuable
consideration, Seller hereby sells, assigns and transfers to Buyer the Interests
and Buyer agrees to purchase the Interests.

1.2 Assignment and Assumption of Liabilities. Seller hereby assigns to Buyer,
and Buyer hereby assumes and agrees to pay, honor and discharge all debts,
adverse claims, liabilities, judgments and obligations, including tax
obligations, of Seller related to the Subsidiaries as of the Closing Date
immediately prior to the closing of the Merger, whether accrued, contingent or
otherwise and whether known or unknown, including those arising under any law
(including the common law) or any rule or regulation of any Governmental Entity
or imposed by any court or any arbitrator in a binding arbitration resulting
from, arising out of or relating to the assets, activities, operations, actions
or omissions of Seller, or products manufactured or sold thereby or services
provided thereby, or under contracts, agreements (whether written or oral),
leases, commitments or undertakings thereof, but excluding in all cases the
obligations of Seller under the Transaction Documents (all of the foregoing
being referred to herein as the “Assigned Liabilities”).

The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”

II. CLOSING.

2.1 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place immediately after the closing of the Merger. The
date on which the Closing occurs shall be referred to herein as the “Closing
Date.”

2.2 Transfer of Interests. The parties agree this Agreement vests Buyer with
good and marketable title to such Interests, free and clear of all liens and
encumbrances without need for the production or delivery of any further
documents.

2.3 Management. Immediately after the Closing, Seller shall hereby be deemed to
have resigned from any management position that it may have held with any of the
Subsidiaries, if it held any such position.

III. REPRESENTATIONS AND WARRANTIES OF ALL PARTIES. Each party hereto represents
and warrants to each other party that:

3.1 Capacity and Enforceability. It has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by it at
the Closing pursuant to the transactions contemplated hereby. This Agreement and
all such documents constitute valid and binding agreements of such party,
enforceable in accordance with their terms.

3.2 Organization and Good Standing. If an entity, it is duly incorporated or
otherwise organized, validly existing, and in good standing under the laws of
its state of incorporation or organization.

 

2



--------------------------------------------------------------------------------

3.3 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which it is a
party or by which it is bound.

IV. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller that:

4.1 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring the Interests and the other transactions contemplated hereby
and has no need for liquidity in its investment in the Interests. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of the Subsidiaries,
so as to be capable of evaluating the merits and risks of, and making an
informed business decision with regard to, the acquisition of the Interests and
the other transactions contemplated hereby. Buyer is acquiring the Interests
solely for its own account and not with a view to or for resale in connection
with any distribution or public offering thereof, within the meaning of any
applicable securities laws and regulations, unless such distribution or offering
is registered under the Securities Act of 1933, as amended (the “Securities
Act”), or an exemption from such registration is available. Buyer has
(i) received all the information it has deemed necessary to make an informed
decision with respect to the acquisition of the Interests and the other
transactions contemplated hereby; (ii) had an opportunity to make such
investigation as he has desired pertaining to Subsidiaries and the acquisition
of an interest therein and the other transactions contemplated hereby, and to
verify the information which is, and has been, made available to him or her; and
(iii) had the opportunity to ask questions of Seller concerning Subsidiaries.
Buyer has received no public solicitation or advertisement with respect to the
offer or sale of the Interests. Buyer realizes that the Interests are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Interests is restricted by federal and state securities laws and, accordingly,
the Interests must be held indefinitely unless their resale is subsequently
registered under the Securities Act or an exemption from such registration is
available for their resale. Buyer understands that any resale of the Interests
by him must be registered under the Securities Act (and any applicable state
securities law) or be effected in circumstances that, in the opinion of counsel
for the applicable Subsidiary at the time, create an exemption or otherwise do
not require registration under the Securities Act (or applicable state
securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Interests will bear a legend substantially as follows:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE

 

3



--------------------------------------------------------------------------------

CASE OF THE SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE
SECURITIES ACT AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER,
THE ISSUER OF THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL
OPINING AS TO THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND
QUALIFICATION AND/OR SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY
SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES LAWS.

Buyer understands that the Interests are being sold to it pursuant to the
exemption from registration under the Securities Act and that Seller is relying
upon the representations made herein as one of the bases for claiming the
exemption.

4.2 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of the Subsidiaries, or their business or
activities. There are no outstanding guaranties, performance or payment bonds,
letters of credit or other contingent contractual obligations that have been
undertaken by Seller directly or indirectly in relation to the Subsidiaries, or
their business or activities.

V. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
Buyer that Seller is the sole record and beneficial owner of the Interests. At
Closing, Seller will have good and marketable title to the Interests, which
Interests are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyer, except for
restrictions on transfer as contemplated by Section 4.1 above.

VI. OTHER AGREEMENTS.

6.1 Access to Information Post-Closing; Cooperation.

(a) Following the Closing, Buyer shall afford to Seller and its authorized
accountants, counsel and other designated representatives, reasonable access
(and including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
allow records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) within the possession or control of
Buyer or the Subsidiaries insofar as such access is reasonably required by
Seller. Information may be requested under this Section 6.1 for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records of the Subsidiaries existing at the Closing Date shall be destroyed by
Buyer or the Subsidiaries for three years after Closing.

(b) Following the Closing, Seller shall afford to the Subsidiaries and its
authorized accountants, counsel and other designated representatives reasonable
access (including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or

 

4



--------------------------------------------------------------------------------

control relating to the business of the Subsidiaries insofar as such access is
reasonably required by Buyer. Information may be requested under this
Section 6.1 for, without limitation, audit, accounting, claims, litigation and
tax purposes as well as for purposes of fulfilling disclosure and reporting
obligations and for performing this Agreement and the transactions contemplated
hereby. No files, books or records of the Subsidiaries existing at the Closing
Date shall be destroyed by Seller for three years after Closing.

(c) At all times following the Closing, Seller, and Buyer shall use their
reasonable efforts to make available to the other on written request, the
current and former officers, directors, employees and agents of Seller or the
Subsidiaries for any of the purposes set forth in Section above or as witnesses
to the extent that such persons may reasonably be required in connection with
any legal, administrative or other proceedings in which Seller or the
Subsidiaries may from time to be involved.

(d) The party to whom any Information or witnesses are provided under this
Section shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

(f) Seller and Buyer shall each use their best efforts to forward promptly to
the other party all notices, claims, correspondence and other materials which
are received and determined to pertain to the other party.

6.2 Filings and Consents. Buyer, at its risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Interests. Buyer shall indemnify the Seller
Indemnified Parties (as defined below) against any Losses (as defined in below)
incurred by such Seller Indemnified Parties by virtue of the failure to make
and/or obtain any such filings or consents.

6.3 Agreements Regarding Taxes.

(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and a
Subsidiary is terminated as of the Closing Date and will have no further effect
for any taxable year (whether the current year, a future year or a past year).

(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of the Subsidiaries and the Assigned Liabilities (including any
deferred income triggered into income by Reg. §1.1502-13 and any excess loss
accounts taken into income under Reg. §1.1502-19) on Seller’s consolidated
federal income tax returns for all periods through the Closing Date and pay any
federal income taxes attributable to such income. Seller agrees to allocate
income, gain, loss, deductions and credits between the period up to Closing (the
“Pre-Closing Period”) and the period after Closing (the “Post-Closing Period”)
based on a closing of the books of MomSpot, and Seller agrees not to make an
election under Reg. §1.1502-76(b)(2)(ii) to ratably allocate the year’s items of
income, gain, loss, deduction and credit. Seller and Buyer agree to report all
transactions not in the ordinary course of business occurring on the Closing
Date after Buyer’s purchase of the Interests on Buyer’s tax returns to the
extent permitted by Reg. §1.1502-76(b)(1)(ii)(B). The Subsidiaries will furnish
tax information to Seller for inclusion in Seller’s consolidated federal income
tax return for the period which includes the Closing Date in accordance with the
Sellers’ past custom and practice.

 

5



--------------------------------------------------------------------------------

(c) Audits. Seller will allow Buyer and its counsel to participate at Buyer’s
expense in any audit of Seller’s consolidated federal income tax returns to the
extent that such audit raises issues that relate to and increase the tax
liability of Buyer or any Subsidiary. Seller shall have the absolute right, in
its sole discretion, to engage professionals and direct the representation of
Seller in connection with any such audit and the resolution thereof, without
receiving the consent of Buyer or any other party acting on behalf of Buyer,
provided that Seller will not settle any such audit in a manner which would
materially adversely affect Buyer after the Closing Date. In the event that
after Closing any tax authority informs Buyer or any of the Subsidiaries of any
notice of proposed audit, claim, assessment or other dispute concerning an
amount of taxes which pertain to Seller, or to the Subsidiaries during the
period prior to Closing, Buyer must promptly notify Seller of the same within 15
calendar days of the date of the notice from the tax authority.

(d) Cooperation on Tax Matters. Buyer and Seller shall cooperate fully, as and
to the extent reasonably requested by any party, in connection with the filing
of tax returns pursuant to this Section and any audit, litigation or other
proceeding with respect to taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. Buyer
shall (i) retain all books and records with respect to tax matters pertinent to
the Subsidiaries relating to any taxable period beginning before the Closing
Date until the expiration of the statute of limitations (and, to the extent
notified by Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority, and (ii) give Seller reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if Seller so requests,
Buyer agrees to cause the Subsidiaries to allow Seller to take possession of
such books and records.

VII. MISCELLANEOUS.

7.1 Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in the Merger Agreement.

7.2 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

  (a) If to Seller, addressed to:

Atrinsic, Inc.

149 Fifth Avenue, Suite 500

New York, NY 10010

Attn: Robert Ziroyan, President

Facsimile: 508.734.2177

 

6



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice hereunder):

Meister Seelig & Fein LLP

125 Park Avenue, 7th Floor

New York, NY 10017

Attention: Kenneth Goodwin, Esq.

Facsimile: (646) 539-3663

 

  (b) If to Buyer or the Subsidiaries, addressed to:

Josh Silverman

Quintel Holdings, Inc.

c/o Iroquois Capital Management LLC

205 East 42nd Street, 20 th Floor

New York, New York 10017

(347) 408-0969

or to such other address as any party hereto shall specify pursuant to this
Section 8.2 from time to time.

7.3 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

7.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

7.5 Further Acts and Assurances. From and after the Closing, Seller and Buyer
agree that each will act in a manner supporting compliance, including compliance
by its Affiliates, with all of its obligations under this Agreement and, from
time to time, shall, at the request of another party hereto, and without further
consideration, cause the execution and delivery of such other instruments of
conveyance, transfer, assignment or assumption and take such other action or
execute such other documents as such party may reasonably request in order to
complete the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

7.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by PrivateCo. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of PrivateCo.

7.7 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.

7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

7.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

7.10 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

7.11 Submission to Jurisdiction; Process Agent; No Jury Trial.

(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the Borough of Manhattan, City and State of New
York, in any action arising out of or relating to this Agreement, and agrees
that all claims in respect of the action may be heard and determined in any such
court. Each party to the Agreement also agrees not to bring any action arising
out of or relating to this Agreement in any other court. Each party to the
Agreement agrees that a final judgment in any action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law or in equity. Each party to the Agreement waives any defense of
inconvenient forum to the maintenance of any action so brought and waives any
bond, surety or other security that might be required of any other party with
respect thereto.

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court

 

8



--------------------------------------------------------------------------------

and that relate to the subject matter of the transactions, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party to the Agreement hereby acknowledges that this
waiver is a material inducement to enter into a business relationship and that
they will continue to rely on the waiver in their related future dealings. Each
party to the Agreement further represents and warrants that it has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the event of commencement of
any action, this Agreement may be filed as a written consent to trial by a
court.

7.12 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

7.13 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

[Signature page follows this page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Split-Off Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ATRINSIC, INC. By:  

/s/ Edward Gildea

Name:   Edward Gildea Title:   President QUINTEL HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Traffix, Inc.

Calling Card Co., Inc.

NL Corporation

Quintel Productions, Inc.

Quintel Financial Information Services, Inc.

Thanksmuch, Inc.

Group Lotto Inc.

Traffix Canada, Inc.

Txnet, Inc.

Imatchup.com, Inc.

HMU Services Inc.

Send Traffic, Inc.

Hot Rocket Acqusitions Corp.

Q121, Inc.

Creative Direct Marketing Inc.

Quintelco, Inc.

Quintel Psychic Zone, Inc.

Quintel Hair Products, Inc.

Multibuyer, Inc.

Quintelcomm, Inc.

Quintel Email Inc.

Traffix Club Marketing Inc.

Traffix Wireless, Inc.

Consumer Access Services, Inc.

World Web Access, Inc.

Prizedistributors.com, Inc.

New Motion Mobile, Inc.

Ringtone Channel Pty LTD

Infiknowledge, Ulc.

EZ Tracks LP

 

11